The plaintiff in error, John Alden Harness, was convicted at the August, 1912, term of the county court of Woodward county on a charge of simple assault, and his punishment fixed at a fine of $75.00. The Attorney General has filed a motion to dismiss the appeal on the ground that the plaintiff in error has become a fugitive from justice and cannot at this time be made to respond to the judgment of the court on the merits of the appeal. No answer has been filed to the showing made on behalf of the state. It is therefore taken as confessed. The motion to dismiss is sustained and the appeal accordingly dismissed. The clerk is directed to issue mandate forthwith.